NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 DARRELL JAMES PARKS,                              No.    15-55357

              Plaintiff-Appellant,                 D.C. No. 5:12-cv-01353-SVW-
                                                   JCG
    v.

 WREN, Mailroom Supervisor; et al.,                MEMORANDUM*

              Defendants-Appellees.

                      Appeal from the United States District Court
                          for the Central District of California
                      Stephen V. Wilson, District Judge, Presiding

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Federal prisoner Darrell James Parks appeals pro se from the district court’s

judgment dismissing his action under Bivens v. Six Unknown Named Agents of the

Bureau of Narcotics, 403 U.S. 388 (1971), alleging various constitutional claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915(e)(2)). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Parks’ claims against defendants

Brody, Rene Galaz, Julie Galaz, Smith, Kwan, Scearce, Casey, Gonzalez, Palos,

Martinez, James, and Hamilton, because Parks failed to allege any specific

wrongdoing by these defendants. See Jones v. Williams, 297 F.3d 930, 934 (9th

Cir. 2002).

      The district court properly dismissed Parks’ access-to-courts claim against

defendant Villegas because the dismissal of Parks’ civil actions was not caused by

Villegas’ alleged conduct. See Lewis v. Casey, 518 U.S. 343, 348-54 (1996)

(access-to-courts claim requires showing that the defendant’s conduct caused

actual injury to a non-frivolous legal claim).

      The district court properly dismissed Parks’ claims against defendants Miller

and Schouten because mail from the courts and the United States Parole

Commission is not legal mail. See Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir.

1996), amended by 135 F.3d 1318 (9th Cir. 1998) (mail from courts not legal

mail); Mann v. Adams, 846 F.2d 589, 590 (9th Cir. 1988) (mail from public

agencies not legal mail).

      The district court properly dismissed Parks’ claim alleging that defendants


                                          2                                    15-55357
violated his constitutional rights in the processing and handling of Parks’ prison

grievances because prisoners do not have “a constitutional entitlement to a specific

prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

2003).

      The district court did not abuse its discretion in dismissing Parks’ complaint

without leave to amend. See Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003

(9th Cir. 2010) (setting forth standard of review); McQuillion v. Schwarzenegger,

369 F.3d 1091, 1099 (9th Cir. 2004) (district court may deny leave to amend where

amendment would be futile).

      However, the district court failed to address Parks’ First Amendment

retaliation claim. Parks alleged that defendant Villegas searched his cell,

destroyed his property, and left his cell in “total discombobulation” in retaliation

for Parks’ filing of a grievance against Villegas. These allegations are sufficient

to state a retaliation claim under the First Amendment. See Rhodes v. Robinson,

408 F.3d 559, 567-68 (9th Cir. 2005) (listing elements of retaliation claim in the

prison context).

      Parks has waived any claims of error relating to the dismissal of his initial

complaint because it was dismissed with leave to amend, and Parks subsequently

filed an amended complaint. See Chubb Custom Ins. Co. v. Space Sys./Loral, Inc.,

710 F.3d 946, 973 n.14, 974 n.15 (9th Cir. 2013) (failure to replead claims after


                                          3                                    15-55357
dismissal with leave to amend amounts to waiver). To the extent that Parks

argues that the district court erred by dismissing with leave to amend claims that he

repled in his amended complaint, any such error was harmless.

      We do not address Parks’ contention regarding appointment of counsel

because Parks failed to raise this issue before the district court. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      In sum, we affirm the dismissal of Parks’ claims to the extent that the district

court addressed them, but we vacate in part and remand for further proceedings on

Parks’ retaliation claim.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          4                                    15-55357